The appellant has filed a motion for rehearing and has recently also filed a supplemental motion. He presents but one question, and that is, he claims that this court erred in not holding that the lower court erred in admitting the entries from the books and records of the "Pacific Express Company" in evidence. He means "American Express" instead of "Pacific." He vigorously contends that this evidence was hearsay and cites in both the original and supplemental motion for rehearing, authorities which he claims sustain his contention.
We will briefly restate in substance what the record shows about this matter. *Page 393 
Unquestionably, the evidence shows that the books and records admitted in evidence were the records and books of the American Express Company, which were kept by it at Bonham, Texas, for the period of time for the months of September, October, and November, 1910. There can be no question as to identity of these books and papers.
The proof further showed that each of these packages which were received at this office of the express company was addressed to the appellant as the consignee thereof; that he actually received, and had them hauled from the express company's office by express company agents and others to his place of business; that each of these packages were marked "intoxicating liquor," and he is shown to have signed a receipt for each of them upon the paper or book, as the case may be, where the entry of the several items was made.
The Act of the Legislature of April 18, 1905, p. 379, expressly requires that each person who shall place, or have placed, any package of whatever nature, containing any intoxicating liquor, with any express company for shipment to any point in any prohibition territory where the sale of intoxicating liquors has been prohibited, shall place in a conspicuous place on such package, the name of the consignor and consignee, and the words "intoxicating liquors" in plain letters. And provides that any one who shall violate this section shall be guilty of a misdemeanor and subject to the punishment prescribed.
Also that when any express company shall receive any package of whatsoever nature, whether from a point within or without the State, containing any intoxicating liquors for transportation to any point within any prohibition territory, such express company shall forthwith transport such liquor to its place of destination and upon its arrival there shall be entered in a book to be kept for that purpose, the names of the consignor and the consignee, and the exact date of the arrival of such package, and provides that if any express company shall violate said law, it shall be liable to a penalty of one hundred dollars for each infraction thereof.
In the emergency clause of this Act, it is recited as a reason why it should go into immediate effect, that the will of the people is thwarted and the local option laws of the State are, to a great extent, made ineffective because the offices of the express companies are constantly filled with intoxicating liquors which are kept indefinitely, awaiting the convenience of the consignee.
This Act makes the entries on said packages and in the books and papers of the express companies, at least quasi public records, and we believe that because thereof, they would be admissible in evidence in a case of this character by proof that they were the records of such matters kept by the company at the office of the company and were identified as such records and papers so kept. Dawson v. State, 32 Tex.Crim. Rep.; James v. State, 63 Tex.Crim. Rep., 38 S.W. Rep., 612. In this case, however, the unquestioned proof clearly *Page 394 
shows that the appellant received each of these packages and that on the books or sheets so identified and introduced, he signed his name thereto as receipting therefor. So that it is the same in effect as if he had actually signed a separate receipt on a separate piece of paper and that had been identified and proven up as signed by him and introduced as a receipt therefor. It would make no difference in such a case who wrote the receipt and whether or not the party who wrote it knew anything at all about the contents of the packages he was receiving. Certainly having receipted for each of these packages as shown by these books and papers introduced, would not make them inadmissible, because the party who made the entries was not produced and did not testify that he made correct entries and knew the contents of the packages. It is true that appellant might not be concluded by his receipts that each of the packages contained intoxicating liquors. He perhaps would be permitted to show, if he could, that none of the packages contained intoxicating liquors. We are not discussing and have not discussed the effect of this evidence, but we are simply discussing its admissibility in evidence. What effect the jury should give thereto was left to them as it should properly be.
It is our opinion that the cases cited and relied upon by appellant have no application to the question raised in this case. Those cases refer to the books of some other with which the party objecting had nothing to do and was not a party thereto. In this case he was directly a party to each of these shipments, he was expressly stated in the face of each to be the consignee. He actually received them and had them hauled and delivered to his place of business and the books and papers introduced were, in effect, his receipt therefor. We think, unquestionably, the court did not err in admitting the testimony under the facts and circumstances of this case. 1 Greenleaf on Ev., (15 ed.), sec. 212.
The appellant's motion for rehearing will, therefore, be overruled.
Overruled.
Davidson, Presiding Judge, absent.